Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed subject matter:  
 	“separately generating weights or biases or both comprising using statistics of the LR image; and providing the weights or biases or both to the SR neural network to be used to generate the at least one HR image” recited in claim 1;
 	“separately generating weights or biases, or both, comprising using LR image statistics and generated at intervals of a number of images along the video sequence; and providing the weights or biases, or both, to the SR neural network at the intervals to be used to generate the HR images” recited in claim 9;
 	“separately generating weights based, at least in part, on the lower resolution image; and providing the weights to the neural network to be used to generate the at least one higher resolution image” recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 14-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuzel (US 2017/0256033).
	As to claim 1, Tuzel discloses a method of super-resolution image processing, comprising: 
 	obtaining at least one lower resolution (LR) image (figs. 2A, 3, low resolution input image para. 0027);
 	generating at least one high resolution (HR) image (figs. 2A, 3, e.g. high resolution output image) comprising inputting image data of the at least one LR image into at least one super-resolution (SR) neural network (para. 0027, 0037, 0042, 0043); 
separately generating weights or biases or both comprising using statistics of the LR image (para. 0026, 0028, 0037, 0042); and 
providing the weights or biases or both to the SR neural network to be used to generate the at least one HR image (para. 0026, 0028, 0037, 0042)
	As to claim 2, Tuzel discloses the method of claim 1, wherein the weights or biases are generated at a control flow operated in parallel to a pixel processing flow that operates the SR neural network (figs. 2A, 3para. 0028, 0037).
	As to claim 3, Tuzel discloses the method of claim 2, wherein a rate of generating at least one of the weights or the biases is different than a frame rate at the SR neural network (para. 0026, 0028, 0037, 0042, e.g., the rate of weights generated from the interpolation is different than the rate of the output frame image generated from the neural network).
	As to claim 6, Tuzel discloses the method of claim 1, further comprising: inputting at least one of the LR images into a convolutional neural network (CNN) to generate statistical values (para. 0026, 0030, 0031, 0035, 0042).
	As to claim 7, Tuzel discloses the method of claim 6, wherein the statistics comprise global weighted average values each representing an entire image (para. 0026-0028, 0037-0038, 0042).
	As to claim 8, Tuzel discloses the method of claim 1, wherein at least one of the weights or the biases are generated using the statistics to generate a convolution kernel of weights (para. 0026, 0035, 0042).
As to claims 14-16, 19-20, these claims recite features similar to features recited in claims 1-3, 6-8.  Therefore, they are rejected for reasons similar to those discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuzel (US 2017/0256033) in view of Su (US 2020/0402205).
As o claim 5, Tuzel is silent on using the weights or biases for a target image and enabled to be used on one or more images near the target image along a video sequence of the images.
Su teaches using least one of the weights or biases are generated to be used for a target image and enabled to be used on one or more images near the target image along a video sequence of the images (para. 0044, 0045, 0056, 0066, 0068).
	It would have been obvious to one of ordinary skill in the art to replace the input image in Tuzel with the video frames as taught by Su since doing this would amount to a simple substitution of one known element for another in order to obtain predictable results.
As to claim 18, the claim recites features similar to features recited in claim 5.  Therefore, they are rejected for reasons similar to those discussed above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure fail to provide support for the following claimed subject matter: 
“separately generating weights or biases or both comprising using statistics of the LR image; and providing the weights or biases or both to the SR neural network to be used to generate the at least one HR image” recited in claim 1.
“separately generating weights or biases, or both, comprising using LR image statistics and generated at intervals of a number of images along the video sequence; and providing the weights or biases, or both, to the SR neural network at the intervals to be used to generate the HR images” recited in claim 9.
“separately generating weights based, at least in part, on the lower resolution image; and providing the weights to the neural network to be used to generate the at least one higher resolution image” recited in claim 14.
The specification, at paragraph 0049, describes, with reference to Figure 1, that the neural network 112 receives upscaled image 110 and determines blending weights.  The neural network 112 is not provided any weighs or biases separately generated.  Thus, the original disclosure fails to provide support for the above claimed subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668